                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KYLE RACKLIFF,                                            CASE NO. C19-0106-JCC
10                              Plaintiff,                     ORDER
11          v.

12   KING COUNTY SUPERIOR COURT, et al.,

13                              Defendants.
14

15          This matter comes before the Court sua sponte. On January 24, 2019, United States
16   Magistrate Judge Brian Tsuchida granted Plaintiff’s motion to proceed in forma pauperis and
17   recommended that the complaint be reviewed under 28 U.S.C. § 1915(e)(2)(B) prior to the
18   issuance of a summons. (Dkt. No. 2.) After conducting a § 1915 review, the Court directed
19   Plaintiff to file an amended complaint, but he has failed to do so. (See Dkt. No. 5.)
20          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an in forma pauperis
21   complaint at any time if the action fails to state a claim, raises frivolous or malicious claims, or
22   seeks monetary relief from a defendant who is immune from such relief. Federal Rule of Civil
23   Procedure 8 provides that in order to state a claim for relief, a pleading must contain “a short and
24   plain statement of the grounds for the court’s jurisdiction” and “a short and plain statement of the
25   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2). Conclusory
26   allegations of law and unwarranted factual inferences are not sufficient to state a claim. Vasquez


     ORDER
     C19-0106-JCC
     PAGE - 1
 1   v. L.A. Cty., 487 F.3d 1246, 1249 (9th Cir. 2007). Dismissal is appropriate if a complaint fails to

 2   put forth “a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

 3   Cir. 1988).

 4           Plaintiff’s complaint does not contain grounds showing that he is entitled to relief. (See

 5   Dkt. No. 3.) Plaintiff names King County Superior Court and King County Superior Court Judge

 6   Julie Spector as Defendants in his complaint. (Id. at 2.) He alleges that Judge Spector and other

 7   King County Superior Court judges have given him “numerous issues” with his recent cases,

 8   including “[n]eglect, [d]uress, [p]rejudice.” (Id. at 7.) His complaint appears to allege that one
 9   judge forced him to dismiss his case and Judge Spector made some sort of date selection difficult
10   for Plaintiff. (Id.) He also alleges that he has been falsely arrested, accused, charged, and
11   detained. (Id. at 8.)
12           It is well established that judges are absolutely immune from liability for acts “done by
13   them in the exercise of their judicial functions.” Miller v. Davis, 521 F.3d 1142, 1145 (9th Cir.
14   2008) (quoting Bradley v. Fisher, 80 U.S. 335, 347 (1871)). As the Ninth Circuit has reiterated, a
15   judge remains immune from suit even if the action she took was in error, done maliciously, or in
16   excess of her authority. Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir. 2006). The exception,
17   of course, is that judicial immunity does not extend to acts taken in the “clear absence of all
18   jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978). Plaintiff’s claims against Judge

19   Spector are barred by judicial immunity. All of the actions Plaintiff alleges that Judge Spector

20   took were in the exercise of her judicial function, and Plaintiff does not allege that Judge Spector

21   took action in the clear absence of all jurisdiction. (See Dkt. No. 3.) Therefore, as pled, Plaintiff’s

22   claims against Judge Spector are not cognizable.

23           Additionally, Plaintiff’s claims against Defendant King County Superior Court as an

24   entity (and its employees) are barred by the Eleventh Amendment. As the Ninth Circuit has

25   explained, “[f]ederal courts are without jurisdiction to entertain suits seeking civil damages

26   against a state.” Prod. & Leasing, Ltd. v. Hotel Conquistador, Inc., 709 F.2d 21, 21 (9th Cir.


     ORDER
     C19-0106-JCC
     PAGE - 2
 1   1983) (per curiam). Applying that rule to county courts, the Ninth Circuit has further explained

 2   that such courts are “arms of the state for Eleventh Amendment purposes.” See Simmons v.

 3   Sacramento Cty. Super. Ct., 318 F.3d 1156, 1161 (9th Cir. 2003); Penry v. Thurston Cty., 89 F.

 4   App’x 619, 620 (9th Cir. 2004) (“The Thurston County [Washington] Superior Court is entitled

 5   to Eleventh Amendment immunity as an arm of the state.”). Because the King County Superior

 6   Court is an arm of the state, Plaintiff’s claims against King County Superior Court are not

 7   cognizable.

 8          Even applying the Ninth Circuit’s directive to construe pro se complaints liberally, the
 9   Court finds that Plaintiff has failed to state a claim upon which relief can be granted. See Hebbe
10   v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Further, Plaintiff failed to file an amended complaint
11   after being given an opportunity by the Court. 1 (Dkt. No. 5.) For those reasons, the Court
12   DISMISSES Plaintiff’s complaint with prejudice. 2 Plaintiff’s motion to appoint counsel (Dkt.

13   No. 4) is DENIED as moot.

14          DATED this 5th day of March 2019.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
     1
       Plaintiff filed a letter with the Court that contains unintelligible complaints. (Dkt. No. 6.) Even
24   if the Court construed this document as an amended complaint, it fails to address the deficiencies
25   identified in the Court’s previous order. (See Dkt. No. 5.)
     2
      Dismissal with prejudice is appropriate here because Plaintiff’s claims are barred by judicial
26   immunity and the Eleventh Amendment.

     ORDER
     C19-0106-JCC
     PAGE - 3
